ACCEPTED
                                                                               14-15-00203-CV
                                                               FOURTEENTH COURT OF APPEALS
                                                                            HOUSTON, TEXAS
                                                                         11/25/2015 1:34:02 PM
                                                                         CHRISTOPHER PRINE
                                                                                        CLERK

                         NO. 14-15-00203-CV

                    IN THE COURT OF APPEALS                    FILED IN
                                                        14th COURT OF APPEALS
                  FOR THE FOURTEENTH DISTRICT              HOUSTON, TEXAS
                       AT HOUSTON, TEXAS                11/25/2015 1:34:02 PM
                                                        CHRISTOPHER A. PRINE
                                                                 Clerk

           IN THE MATTER OF THE MARRIAGE OF
             MELBA JO MONTGOMERY, Appellant
                           and
         LEO BRIAN MONTGOMERY, Respondent Below
                            v.
     STEWART TITLE COMPANY, DARREN MONTGOMERY,
               and VALARIE GALVAN, Appellees
                            v.
          BILAL AQUIL, ET AL, Co-Respondents Below


On appeal from the 310th Judicial District Court of Harris County, Texas


    APPELLEES’ RESPONSE TO APPELLANTS’ MOTION FOR
        EXTENSION OF TIME TO FILE REPLY BRIEF


                           McLeod, Alexander, Powel & Apffel, P.C.
                               Anthony P. Brown
                               State Bar No. 03091300
                               apbrown@mapalaw.com
                               Jocelyn A. Holland
                               State Bar No. 24059965
                               jaholland@mapalaw.com
                               802 Rosenberg
                               P. O. Box 629
                               Galveston, TX 77553
                               T: (409) 763-2481
                               F: (409) 762-1155

                                 ATTORNEYS FOR APPELLEES
                                 STEWART TITLE COMPANY, DARREN
                                 MONTGOMERY,
                                   1          and VALARIE GALVAN
TO THE HONORABLE COURT:


      1.     Appellant, Pro Se, has filed a Motion for Extension of Time to file her

Reply Brief. In that Motion, Appellant represented to this Court that (1) she had

conferred with Jocelyn Holland, counsel for Appellees, regarding the merits of her

Motion, and (2) Appellees were unopposed to her request for an extension.


      2.     However, contrary to her Certificate of Service, Appellant never

contacted Jocelyn Holland, or any other attorney at Ms. Holland’s law firm of

McLeod, Alexander, Powel & Apffel, P.C., regarding her request for an extension.

See Exhibit A to this Response. Appellees were unaware of Appellant’s intent to

request an extension until they were served with her Motion yesterday, November

24, 2015.


      3.     In fact, Appellees were unaware of the Motion to Withdraw attached

to Appellant’s Motion, until yesterday. Further, that Motion is inconsistent with the

representations that Appellant’s counsel, Gogo Owor, made to the undersigned

counsel for Appellant in an email dated October 29, 2015. See Exhibit B attached

hereto. This directly contradicts the correspondence referenced in Appellant's

Motion. Thus, the issue of who - if anyone - represents Appellant Melba

Montgomery in this Appeal is an elusive, moving target.




                                         2
      4.     That said, Appellees are unopposed Appellant’s request for an

extension of time to file her Reply Brief.


                                                 Respectfully Submitted,

                                                 McLeod, Alexander, Powel & Apffel, P.C.

                                                  /s/ Anthony P. Brown
                                                 Anthony P. Brown
                                                 State Bar No. 03091300
                                                 Jocelyn A. Holland
                                                 State Bar No. 24059965
                                                 802 Rosenberg; P. O. Box 629
                                                 Galveston, Texas 77553
                                                 (409) 763-2481; (281) 488-7150
                                                 (409) 762-1155 – Facsimile
                                                 apbrown@mapalaw.com
                                                 jaholland@mapalaw.com
                                                 ATTORNEYS FOR APPELLEES




                                             3
                        CERTIFICATE OF SERVICE

       I hereby certify that on this, the 25th day of November, 2015, a true and
correct copy of the foregoing Response was served by email on the following party
and attorney:

Melba Jo Montgomery, Pro Se
17427 Atascacita Bend Dr.
Humble, TX 77396
713-291-2011
melbajmont@yahoo.com

Gogo Owor
Law Office of Gogo U.K. Owor & Associates, P.L.L.C.
6475 Hillcroft Avenue, Suite B
Houston, TX 77081
Tel: (713) 778-8000
Fax: (713) 779-4646
attorney@gogolaw.net



                                /s/ Jocelyn A. Holland
                               Jocelyn A. Holland




                                       4
                                                           EXHIBIT A
                            NO. 14-15-00203-CV

                      IN THE COURT OF APPEALS
                    FOR THE FOURTEENTH DISTRICT
                         AT HOUSTON, TEXAS


              IN THE MATTER OF THE MARRIAGE OF
                MELBA JO MONTGOMERY, Appellant
                               and
            LEO BRIAN MONTGOMERY, Respondent Below
                                v.
         STEWART TITLE COMPANY, DARREN MONTGOMERY,
                  and VALARIE GALVAN, Appellees
                                        V.
                BILAL AQUIL, ET AL, Co-Respondents Below


                AFFIDAVIT OF JOCELYN A. HOLLAND

THE STATE OF TEXAS                  §
                                    §
COUNTY OF GALVESTON                 §

       BEFORE ME, the undersigned authority, on this day personally appeared
Jocelyn A. Holland, who being by me duly sworn, deposed and stated under oath
as follows:

      "My name is Jocelyn A. Holland. I am counsel for Appellees, Stewart Title
Company, Darren Montgomery, and Valerie Galvan, in this case. I am over the age
of 18 and I am of sound mind. I have personal knowledge of the matters stated
herein.

      Appellant Melba Jo Montgomery never contacted me or conferred with me
regarding her request for an extension of time to file a Reply Brie£ Ms.
Montgomery also never contacted anyone at my firm regarding her request for an
extension.




                                         1
    "FURTHER AFFIANT SAYETH NOT."




SUBSCRIBED AND SWORN TO BEFORE ME, on this the      ;i,.s;'h day        of
  NuVl?rV\fl e0  , 2015.
                                                   JOHN V. RABEL
                                                My Notaiy ID# 2170938
                                                 Expires July 7, 2017




                      Notary ublic In and For
                      The State of TEXAS




                                                                         2
                                                                                            EXHIBIT B
Anthony Brown

From:                             Gogo UK Owor 
Sent:                             Thursday, October 29, 2015 7:00 PM
To:                               Anthony Brown; Jocelyn Holland
Subject:                          NOTICE OF NON-REPRESENTATION;      Case No. 14-15-00203-CV;            Melba Jo
                                  Montgomery


Dear Mr. Brown: 

I believe I sent you an incomplete message.   On October 13, 2015, I meant to tell you that I am no longer representing 
Ms. Melba Montgomery at the District Court Level. As far as the appeal is concern, I am still the attorney of 
record.  Therefore, please forward all appeal’s filings and related communications to me. 

Thanks. 

Gogo U.K Owor 
Attorney & Counselor at Law 
6475 Hillcroft Ave. Suite B 
Houston, Texas 77081 
Family.Immigration.Criminal.Civil 
Tel: 713‐778‐8000  
Fax: 713‐779‐4646 
Website: http://www.gogolaw.net 




                                                            1